DETAILED ACTION
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, an updated rejection follows. While the updated rejection use the same reference, the reference is interpreted in a different light in view of the amended claims.
Additionally, applicant’s argument appear to indicate that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not experiencing a gradient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Election/Restrictions
Newly submitted claims 69-70 and 74-75 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 65-68, drawn to a method, classified in C12Q 3/00.
II. Claims 69-70 and 74-75 drawn to an assembly, classified in C12M 29/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as an apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the apparatus .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 69-70 and 74-75 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 71-73 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 66-68. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 65-68 and 71-73 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shumate US 2003/0082632.
Regarding claim 65, Shumate discloses providing a microfluidic device (flow cell Fig.1:110 or an array of flow cells; Fig. 8:810) comprising one or more microchannels (flow chambers, Fig. 1:115 and Fig. 8:115) as discussed in at least paragraphs 134-136 and 144 comprising fluid (flow of culture medium) as shown in Fig. 1; a cartridge (Fig. 9:910) comprising a gas exchange membrane  (Fig. 9:905) as discussed in at least paragraphs 77 and 131; and oxygenating said fluid using a gas exchange membrane (The flow chambers 115 provided herein can be used as a cell culture chamber with a sterile environment and semi-permeable membrane for exchange of gases such as oxygen. Oxygen can be used for cellular respiration and metabolism; paragraph 131). Also see paragraphs 144 and 177. 
As to fluidically connecting said microfluidic device with said cartridge, Shumate discloses wherein the microfluidic device and the cartridge are constructed/arranged (via plastic injection molding and laminate clear plastic sealing film on one or both sides via solvent welding, sonic welding, heat, or glue) in order to prepare and process the sample as discussed in at least paragraph 140. Thus, the necessary step of connecting the microfluidic device with the cartridge must follow. Therefore, Shumate discloses the method of claim 65.
claim 66, Shumate discloses wherein said one or more microchannels comprise cells (The flow chambers 115 provided herein can be used, for example, to conduct cellular assays or to study biological and non-biological mechanisms; paragraph 144. Cells to be cultured are suspended in a sufficient amount of culture medium to support cell growth. Thus suspension containing the cells of interest are introduced into the flow chamber via a pipette tip that is inserted into the inlet port. The cell culturing may occur with a semi-permeable transparent membrane for proper exchange of gases; paragraph 177).
Regarding claim 67, Shumate discloses that the cells are allowed to settle by gravity into the chamber and are allowed to attach to the chamber. Fresh culture medium is introduced via pipette tip into the inlet port to completely displace the supernatant as discussed in paragraph 177; also see paragraphs 91-94. Therefore, said cells are contacted with said fluid (culture medium) by flowing the fluid via flow path 135 through the microchannel (flow chamber 115) where the cells are cultured as shown in Fig. 1 reproduced below.

    PNG
    media_image1.png
    328
    820
    media_image1.png
    Greyscale

Regarding claim 68, Shumate discloses that cells to be cultured are suspended in a sufficient amount of culture medium to support cell growth as discussed in at least paragraph 177. Shumate also discloses a fluid is a substance that has the ability to flow and to conform to the Fluids include, but are not limited to, water, buffer, blood, preparative fluids, culture medium, reagents, organic solutions, inorganic solutions, and any fluid that can be used to conduct an assay as discussed in at least paragraph 42; also see paragraph 92.
Regarding claim 71, Shumate discloses wherein said one or more microchannels comprise cells (The flow chambers 115 provided herein can be used, for example, to conduct cellular assays or to study biological and non-biological mechanisms; paragraph 144. Cells to be cultured are suspended in a sufficient amount of culture medium to support cell growth. Thus suspension containing the cells of interest are introduced into the flow chamber via a pipette tip that is inserted into the inlet port. The cell culturing may occur with a semi-permeable transparent membrane for proper exchange of gases; paragraph 177).
Regarding claim 72, Shumate discloses that the cells are allowed to settle by gravity into the chamber and are allowed to attach to the chamber. Fresh culture medium is introduced via pipette tip into the inlet port to completely displace the supernatant as discussed in paragraph 177; also see paragraphs 91-94. Therefore, said cells are contacted with said fluid (culture medium) by flowing the fluid via flow path 135 through the microchannel (flow chamber 115) where the cells are cultured as shown in Fig. 1 reproduced below.

    PNG
    media_image1.png
    328
    820
    media_image1.png
    Greyscale

Regarding claim 73, Shumate discloses that cells to be cultured are suspended in a sufficient amount of culture medium to support cell growth as discussed in at least paragraph 177. Shumate also discloses a fluid is a substance that has the ability to flow and to conform to the boundaries of a container in which the substance is placed. Fluids include liquid and gas substances. Fluids include, but are not limited to, water, buffer, blood, preparative fluids, culture medium, reagents, organic solutions, inorganic solutions, and any fluid that can be used to conduct an assay as discussed in at least paragraph 42; also see paragraph 92.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYDIA EDWARDS/Examiner, Art Unit 1799